Title: From George Washington to Major General Israel Putnam, 10 September 1777
From: Washington, George
To: Putnam, Israel



Dr Sir
Chads Ford [Pa.] Sepr 10th 1777

The prospect of a Descent from Staten Island on Jersey, by the Enemy posted & collected there, has induced Congress to order Fifteen hundred Troops at pecks Kill, with a Brigadr, to be in readiness to march for repelling them. This they have advised you of, as they informed me by Letter Yesterday. As there are many circumstances proving this invasion likely to take place from the seeming preparations they are making—their collecting forces from Long Island &c., you will give orders for the above number of Troops under the command of a Brigadr immediately to march into Jersey and to take such posts along & in the Neighbourhood of the Sound between the Main & Staten Island, as will best answer the purposes of defeating the Enemy’s views and of securing themselves agt any Sudden Attacks or Surprizes. I would also observe, that as this Detachment is ordered from you,

I think you should call in All your parties upon out commands, & that you should keep your force pretty well drawn together.
On Monday, the Enemy advanced towards our post at New port, as if they meant to attack us—but it was thought their appearance was only to amuse in Front, while their real Object was either to pass by our right Flank or to fall upon It. In this conjecture we were right as their subsequent conduct has proved. Accordingly we changed our Ground Yesterday morning, and advanced more into the Country, to this post. The Enemy pursuing their former plan, moved also. By Light Horsemen just come in, they are advancing upon us. We are preparing to receive ’em & should they come on, I trust under the smiles of providence & through our own conduct, that we shall give ’em a repulse or at most, that they will have to enjoy a painful & dear bought victory. I am Dr Sir.

P.S. This Letter, his Excelly intended to sign—but was prevented by a Report of the Enemy’s advancing which called him out.

